Citation Nr: 0020676	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left elbow.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from April 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In February 1999, the Board confirmed 
the denial of the issues on appeal and the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  The Court, in a Memorandum Decision dated in 
August 1999, vacated and remanded the February 1999 Board 
decision due to a lack of adequate reasons and bases.


FINDINGS OF FACT

1.  By decision dated October 1996, the RO denied the 
veteran's claims of entitlement to service connection for 
osteoarthritis of the left knee and left elbow, and 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy.

2.  The evidence associated with the claims file subsequent 
to the October 1996 denial bears directly and substantially 
upon the specific matters under consideration and must be 
considered to decide fairly the merits of the claims.

3.  Competent medical evidence does not relate the veteran's 
current osteoarthritis of the left knee and left elbow, and 
degenerative disc disease of the lumbar spine to his periods 
of active service.

CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying entitlement to 
service connection for osteoarthritis of the left knee and 
left elbow, and degenerative disc disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  The evidence received since the October 1996 rating 
decision is new and material, and the requirements to reopen 
the veteran's claims of entitlement to service connection 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claims of entitlement to service connection 
for osteoarthritis of the left knee and left elbow, and 
degenerative disc disease of the lumbar spine are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
osteoarthritis and degenerative disc disease were previously 
considered and denied by the RO.  Initially, a May 1971 
rating decision denied service connection for arthritis of 
the leg and arm, finding no evidence of arthritis during 
service or within one year thereafter.  A rating decision 
dated in August 1995 determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for arthritis.  By decision dated in 
October 1996, the RO denied the veteran's claims of service 
connection for osteoarthritis of the left elbow and left 
knee, as well as degenerative disc disease of the lumbar 
spine.  The veteran was notified of this decision and 
provided with his appellate rights that same month, but he 
did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's October 1996 determination, that determination is final.  
38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a) (1999).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that was of record at the time of the RO's 
October 1996 denial included service medical records, a May 
1996 letter from John W. Collins, M.D., and an August 1996 
letter from Dr. Collins.  The veteran's service medical 
records disclose no treatment or diagnosis of osteoarthritis 
or degenerative disc disease.  The May 1996 letter from Dr. 
Collins stated that x-rays revealed osteoarthritis of the 
left elbow.  The August 1996 letter from Dr. Collins 
diagnosed the veteran with osteoarthritis of the left elbow 
and the left knee, and mild degenerative lumbar disc disease 
with radiculopathy into the left leg.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's October 1996 
denial consists of February 1997 medical records from Trinity 
Lutheran Hospital.

The hospital records include x-ray reports of the veteran's 
spine, elbow, and knees.  The x-ray of the lumbar spine 
revealed degenerative disc space narrowing at L1-L2 and L2-L3 
with osteoarthritic facet joint narrowing and sclerosis at 
L5-S1.  The x-ray of the left elbow showed early degenerative 
changes predominantly on the radial head at the proximal 
radial ulnar joint where osteophytosis was evident.  The x-
ray of the knees disclosed predominantly preserved joint 
spaces and no significant osteoarthritic or erosive changes.  
The physician's impression was osteoarthritis of the spine 
and left elbow, and probably osteoarthritis of the left knee.  
No neurological deficits that would be compatible with 
radiculopathy were found.  The physician informed the veteran 
that "degenerative arthritis takes many years before 
radiographic abnormalities are seen, and could possibly 
relate to his duty in the service but we have no prior films 
within one year of discharge for comparison, therefore the 
presence of any arthritis at that time is almost impossible 
to prove."

The Board finds that the evidence presented subsequent to the 
RO's October 1996 denial is new and material in that it 
includes a medical opinion addressing the etiology of the 
veteran's arthritis and its possible relationship to active 
service.  Prior to October 1996, the evidence merely 
consisted of service medical records and current diagnoses of 
osteoarthritis and degenerative disc disease.  Therefore, as 
the Board has determined that new and material evidence has 
been submitted, it will proceed to determine whether the 
claims as reopened are well grounded.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to submit well-grounded claims of 
entitlement to service connection for osteoarthritis or 
degenerative disc disease.  The evidence clearly establishes 
that the veteran presently suffers from these disabilities.  
However, no competent medical evidence establishes a nexus or 
relationship between the veteran's current disabilities and 
his periods of active service.  Notably, the first medical 
evidence of record establishing that the veteran suffers from 
degenerative disc disease and osteoarthritis is dated more 
than 35 years after service.

The October 1996 medical opinion stated that while the 
veteran's degenerative arthritis "could possibly relate" to 
his duty in the service, the presence of any arthritis within 
one year of discharge would be almost impossible to prove.  
The Board finds that this opinion is speculative and, at 
most, does little more than propose the possibility that the 
veteran's arthritis could have been related to his active 
service.  Further, the physician even admits that such 
speculation would be almost impossible to prove with 
available medical resources.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The Board cannot rely solely on 
the veteran's own statements because evidence of a medical 
nexus cannot be established by a layperson.  Brewer v. West, 
11 Vet. App. 228 (1998).  Accordingly, the benefit sought on 
appeal must be denied.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection osteoarthritis of the 
left knee and left elbow, and degenerative disc disease of 
the lumbar spine with left leg radiculopathy are reopened.

Evidence of well-grounded claims not having been submitted, 
service connection for osteoarthritis of the left knee and 
left elbow, and degenerative disc disease of the lumbar spine 
with left leg radiculopathy is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

